Exhibit 99.5 TITAN TRADING ANALYTICS INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FORM 51-102F1 FOR THE PERIOD ENDED JULY 31, 2009 SEPTEMBER 29, 2009 MANAGEMENT’S DISCUSSION & ANALYSIS The following discussion and analysis of financial results and related data is reported in Canadian dollars and has been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and the standards of the Public Company Accounting Oversight Board(United States), and should be read in conjunction with the consolidated financial statements as of July 31, Information which is contained herein contains estimates and assumptions which management is required to make concerning future events, and may constitute forward-looking statements under applicable securities laws. Forward-looking statements include plans, expectations, estimates, forecasts and other comments that are not statements of fact. Although such expectations are viewed as reasonable by the Company, no assurance can be given that such expectations will be realized. Such forward-looking statements are subject to risks and uncertainties and may be based on assumption that may cause actual results to differ materially from those implied herein, and therefore are expressly qualified in their entirety by this cautionary statement. The following information, prepared as at September 29, 2009 should be read in conjunction with the July 31, 2009 unaudited financial statements of the Company. DESCRIPTION OF BUSINESS Titan Trading Analytics Inc. (“Titan” or the “Company”) has four wholly owned subsidiaries Titan Trading USA, LLC, (“Titan Trading USA”) Titan Trading GP Inc., (“Titan GP”), Titan Holdings USA LLC, and Titan Trading Corp. The Company continues to expend all of its efforts developing the trading software to be ready for full use.The Company’s executive team looks forward to establishing revenue streams and products based on the newly developed software. Titan Trading Limited Partnership 2 (“TTLP2”) was created in January 2006.Titan GP is the general partner.The limited partners must be accredited investors.TTLP2 will trade funds using TOMS.The profits will be divided on the basis of 50% to the limited partners and 50% to the general partner.There will be an annual administrative fee paid to Titan equal to 2% of the net asset value of TTLP2.At present, TTLP2 has not been activated. The Company is a financial software developer that has developed market timing, trading analytics and automated trading execution software.The Company has yet to establish profitable business operations and has remained in research and development mode since its incorporation on November 30, 1993.In June 2003, Titan acquired rights to certain automated trading and analytic software (the “Technology”) from Cignal Technologies, LLC (“Cignal”) and has developed an automated trading platform using and further developing the Technology. Cignal is owned by Mr. Philip Carrozza, Titan’s US Director of Trading Operations. In February 2006,Titan entered into a software transfer agreement with Mr.
